1

2

3                                        UNITED STATES DISTRICT COURT

4                                FOR THE EASTERN DISTRICT OF CALIFORNIA

5
         MAXUM INDEMNITY COMPANY,                                      1:17-cv-01467-LJO-JLT
6
                                   Plaintiff,                          ORDER RE MOTION FOR DEFAULT
7                                                                      JUDGMENT AS TO DEFENDANT SKY
                            v.                                         TRANSPORTATION
8
         BALDWINDER KAUR, d/b/a SAFEWAY                                (ECF No. 56)
9        TRUCK DRIVING SCHOOL, et al.,
10                                 Defendants.
11

12
              On October 31, 2017, Plaintiff Maxum Indemnity Company (“Maxum”) filed a complaint against
13
     several Defendants seeking declaratory relief pursuant to 28 U.S.C. § 2201. Maxum sought a declaration
14
     that it did now owe its insured, Defendant Baldwinder Kaur, doing business as (“dba”) Safeway Truck
15
     Driving School, a duty to defend or duty to indemnify in a pending state court tort litigation.1 On June
16
     13, 2018, the Clerk entered default against Defendant Sky Transportation (“Sky”), an entity also named
17
     as a defendant in the underlying state court action, after Sky failed to appear or answer the complaint.
18
     ECF No. 37. On December 12, 2018, the Court granted Maxum’s motion for summary judgment against
19
     all Defendants then appearing (i.e., all Defendants except Sky). ECF No. 55. On December 21, 2018,
20
     Maxum filed the currently pending motion for default judgment against Defendant Sky. ECF No. 56. For
21
     the following reasons, the Court grants Plaintiff’s motion for default judgment against Sky.
22
              Federal Rule of Civil Procedure 55(b)(2) authorizes the Court to enter a default judgment against
23

24
     1
      In addition to Kaur, Maxum sued other Defendants that were parties in the state court action: the Estate of Baljinder Singh;
25   Gursharan Singh; Paramjit Kaur; Onkar Transport, Inc.; Onkar Trucking, Inc.; Joshi Sangam; Nijjar Transport, Inc.; Bristow
     Logistics, Inc. (“Bristow”); and Sky Transportation. ECF No. 1.
                                                                   1
1    a defaulting party. Fed. R. Civ. P. 55(b). The decision to grant or deny a motion for default judgment is

2    within the district court's discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980); Eitel v.

3    McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). The Ninth Circuit has enumerated seven factors for district

4    courts to consider when deciding whether to grant a motion for default judgment: (1) the possibility of

5    prejudice to the plaintiff; (2) the merits of plaintiff's substantive claim; (3) the sufficiency of the

6    complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute concerning material

7    facts; (6) whether the default was due to excusable neglect; and (7) the strong policy underlying the

8    Federal Rules of Civil Procedure favoring decisions on the merits. Eitel, 782 F.2d at 1471-72. These

9    factors weigh in favor of granting Maxum default judgment against Sky.

10            The first Eitel factor, the possibility of prejudice to Maxum, weighs in favor of granting default

11 judgment. Sky has not answered or appeared after a significant amount time has passed – more than six

12 months has passed since default was entered. Without allowing default judgment here, Plaintiff will likely

13 be without recourse for recovery against Sky.

14            The second and third Eitel factors, concerning the merits of Plaintiff’s substantive claims and the

15 sufficiency of the complaint, also weigh in favor of entry of default judgment in light of the Court’s grant

16 of summary judgment to Maxum – Maxum’s declaratory relief claims are not only sufficient but the

17 Court already found them meritorious.

18            The fourth Eitel factor, the sum of money at stake in the action, also weighs in favor of default

19 judgment as Maxum does not seek monetary damages in this declaratory relief action. Very little money

20 is at stake as Maxum does not seek attorney’s fees or other monetary relief except for $118 in costs to be
                                                                          2
21 awarded against Sky as well as a portion of the $400 court filing fee.

22            The fifth Eitel factor requires the Court to look at the likelihood of a dispute between the parties

23

24   2
       Maxum’s motion for default judgment requested $518 in costs, including awarding the entire $400 filing fee against Sky, as
     one of nine properly identified Defendants. After the Court indicated there was no reason given for allocating the entire filing
25   fee against Sky, Maxum amended its request for costs to divide the $400 filing fee among all the Defendants. See ECF Nos.
     56, 58, 59.
                                                                    2
1    concerning the material facts of the case. Given that the Court already has found in favor of Maxum on

2    its motion for summary judgment, in part based upon a joint statement of material facts submitted by all

3    parties to the summary judgment motion, it is difficult to envision how Sky would be able to raise a

4    dispute as to any material fact. The fifth Eitel factor thus favors entry of default judgment.

5           The sixth Eitel factor requires the Court to consider the possibility that the Defendant’s default

6    was a result of excusable neglect. Sky was properly served with the Complaint in February 2018, the

7    Clerk entered default on June 13, 2018, and Sky has failed to answer or otherwise appear in this action.

8    ECF Nos. 22, 37. Due to the extended period of time that has passed since the entry of default by the

9    clerk, the possibility of excusable neglect is remote. Accordingly, the Court finds that the sixth Eitel

10 factor weighs in favor of granting default judgment.

11          Lastly, the seventh Eitel factor, consideration of the strong policy favoring a decision on the

12 merits, does not weigh against granting default in this case since the case has in fact been decided on the

13 merits pursuant to the Court’s grant of Maxum’s summary judgment motion.

14                                      I. CONCLUSION AND ORDER

15          As the Eitel factors weigh in favor of entering default judgment, the Court GRANTS Plaintiff

16 Maxum’s motion for default judgment against Defendant Sky (ECF No. 56) on the merits of the two

17 declaratory relief causes of action in the complaint. The entry of an award of costs will be dealt with

18 separately.

19 IT IS SO ORDERED.

20      Dated:     January 8, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25
                                                           3
